PRECEDENTIAL

                            UNITED STATES COURT OF APPEALS
                                 FOR THE THIRD CIRCUIT
                                      _____________

                                         No. 18-3480
                                        _____________

                      UBAIDULLAH ABDULRASHID RADIOWALA,
                       a/k/a Obed Radiowala, a/k/a Obaid Radiowalla,
                                                           Petitioner
                                            v.

               ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                              Respondent
                             ______________

                         On Petition for Review of a Decision of the
                            United States Department of Justice
                              Board of Immigration Appeals
                                       (A093-454-642)
                           Immigration Judge: Virma A. Wright
                                      ______________

                        Submitted Under Third Circuit L.A.R. 34.1(a)
                                      June 27, 2019
                                    ______________

                                ORDER AMENDING OPINION
                                    _______________

At the direction of the Court, the opinion filed July 22, 2019 is amended as follows:

On page 8, the heading for section III.A. is changed from “Asylum” to “Cancellation of
Removal”.

For the Court,
s/ Patricia S. Dodszuweit
Clerk

Date: July 31, 2019